DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 07/16/2021.  Claims 1-2, 4, and 7-21 have been amended.  Claims 1-21 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 07/16/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of claims 1-21 has been withdrawn. 
However, upon further search and consideration in light of the amendments, claims 1-21 are now considered novel and non-obvious over the prior art and therefore are allowed.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1.  A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
receiving, by a first beacon device of one or more beacon devices, a check-in request from a user device via an electronic communication established between the first beacon device and the user device;
in response to receiving the check-in request from the user device, transmitting, by the first beacon device, the check-in request to a server device;
receiving, by the first beacon device from the server device, a device identifier corresponding to the user device;
transmitting, by the first beacon device to the user device, the device identifier;
altering, by the first beacon device after the device identifier has been transmitted to the user device, the electronic communication with the user device;

in response to detecting the first signal, transmitting, by the second beacon device, a content to the user device, wherein the content is received by the one or more beacon devices from the server device.

Allowable Subject Matter
Claims 1-21 are allowed.

	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 07/16/2021 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL G GONZALES/Primary Examiner, Art Unit 2648